               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TIMOTHY B. WILKS,

                      Plaintiff,
                                                   Case No. 15-CV-1053-JPS-JPS
 v.

 WELCOME ROSE, ANTHONY MELI,
 LINDA ALSUM-O’DONOVAN,                                             ORDER
 JOHN DAHLKE, CRAIG CODA, and
 JAMES MUENCHOW,

                      Defendants.


       On June 17, 2019, Plaintiff filed a motion seeking permission to

utilize his prison release account to pay the balance of the filing fee he owes

for the appeal he took in this matter. (Docket #63). This Court lacks the

authority—statutory or otherwise—to order that a prisoner may tap into

his release account to pay current (or future) litigation costs. Cf. Wilson v.

Anderson, No. 14-CV-0798, 2014 WL 3671878, at *3 (E.D. Wis. July 23, 2014)

(declining to order that a prisoner’s full filing fee be paid from his release

account, “[g]iven the [DOC’s] rationale for segregating funds into a release

account” and the absence of any statutory authority compelling the court

to do so).

       Denying prisoners the use of their release accounts to fund litigation

costs is also prudent given that those accounts are “restricted account[s]

maintained by the [DOC] to be used upon the prisoner’s release from

custody.” Id. Permitting a prisoner to invade that account for litigation costs

could be a detriment to that prisoner’s likelihood of success post-

incarceration, see Wis. Admin. Code § DOC 309.466 (stating that
disbursements from a prisoner’s release account are authorized “for

purposes that will aid the inmate’s reintegration into the community”),

especially if the prisoner is overly litigious. As the Seventh Circuit has

instructed, “like any other civil litigant, [a prisoner] must decide which of

[his] legal actions is important enough to fund,” Lindell v. McCallum, 352

F.3d 1107, 1111 (7th Cir. 2003); thus, if a prisoner concludes that “the

limitations on his funds prevent him from prosecuting [a] case with the full

vigor he wishes to prosecute it, he is free to choose to dismiss it voluntarily

and bring it at a later date.” Williams v. Berge, No. 02-CV-10, 2002 WL

32350026, at *8 (W.D. Wis. Apr. 30, 2002). He is not free, however, to tap

into his release account to cover those legal costs. In light of the foregoing,

the Court will deny Plaintiff’s motion to use release account funds to pay

the remainder of the filing fee he owes on the appeal.1

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to use release

account funds to pay the appeal filing fee (Docket #63) be and the same is

hereby DENIED; and

       IT IS FURTHER ORDERED that Plaintiff’s motion for leave to pay

an initial partial filing fee on appeal with release account funds (Docket #61)

be and the same is hereby DENIED as moot.

       Dated at Milwaukee, Wisconsin, this 18th day of June, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge

       1 The Court will also deny as moot a pending motion regarding payment of
an initial partial filing fee on appeal with release account funds. (Docket #61).


                                  Page 2 of 2
